284 S.W.3d 689 (2009)
INTERFOOD, INC., Respondent,
v.
Larry RICE, Appellant.
No. ED 91006.
Missouri Court of Appeals, Eastern District, Division Three.
March 24, 2009.
Motion for Rehearing and/or Transfer to Supreme Court Denied April 28, 2009.
Application for Transfer Denied June 30, 2009.
*690 Joe D. Jacobson, Clayton, MO, for appellant.
Thomas Cummings, St. Louis, MO, for respondent.
Before ROBERT G. DOWD, JR., J., CLIFFORD H. AHRENS, J., and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Larry Rice appeals from the judgment of the trial court declaring that the actions taken by Rice and Husmann in August 2006 regarding the board of directors of Waltepco are null and void, and that the shareholder action by Tepco of November 16, 2007, that removed Rice and Husmann as directors and officers of Waltepco and its subsidiaries was valid and effective.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).